             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 IMH BROADWAY TOWER SENIOR                      No. 1:19-CV-08168 (JSR)
 LENDER, LLC, a Delaware limited liability
 company; IMH BROADWAY TOWER
 MEZZ LENDER, LLC, a Delaware limited
 liability company,

                     Plaintiffs,

            v.

 WILLIAM HERTZ, an individual residing in
 California; ISAAC HERTZ, an individual
 residing in California; SARAH HERTZ, an
 individual residing in California,

                    Defendants.
 WILLIAM HERTZ, an individual residing in
 California; ISAAC HERTZ, an individual
 residing in California; SARAH HERTZ, an
 individual residing in California,

                     Counterclaim Plaintiffs,

            v.

 IMH BROADWAY TOWER SENIOR
 LENDER, LLC, a Delaware limited liability
 company; IMH BROADWAY TOWER
 MEZZ LENDER, LLC, a Delaware limited
 liability company,

                     Counterclaim Defendants.




4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 2 of 16



                 REPLY IN SUPPORT OF LENDERS’ MOTION TO DISMISS
                          GUARANTORS’ COUNTERCLAIMS

 GIBSON DUNN & CRUTCHER LLP                 SNELL & WILMER L.L.P.
 Matthew K. Kelsey                          Christopher H. Bayley (admitted pro hac vice)
 Jonathan Fortney                           James G. Florentine (admitted pro hac vice)
 200 Park Avenue                            One Arizona Center
 New York, New York 10166                   Phoenix, Arizona 85004
 (212) 351-4000                             (602) 382-6000
 mkelsey@gibsondunn.com                     cbayley@swlaw.com
 jfortney@gibsondunn.com                    jflorentine@swlaw.com


                           Counsel for Plaintiffs/Counter-Defendants




                                               i
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 3 of 16



                                                TABLE OF CONTENTS

                                                                                                                                    Page

I.        PRELIMINARY STATEMENT ....................................................................................... 1
II.       GOVERNING LEGAL STANDARD ............................................................................... 2
III.      LEGAL ARGUMENT ....................................................................................................... 2
          A.        Guarantors’ Unjust Enrichment Claim Must Be Dismissed .................................. 2
                    1.        Guarantors and Lenders’ Respective Relationships Are Governed
                              Exclusively by the Guaranties ................................................................... 2
                    2.        Guarantors Are Not Entitled to a Money Judgment Against
                              Lenders On Their Unjust Enrichment Claim ............................................. 3
                    3.        Guarantors Fail to State an Unjust Enrichment Claim Relating to
                              the UCC Sale.............................................................................................. 3
                              a.        Guarantors Fail to Allege That They Conferred Any
                                        Benefit on Lenders ......................................................................... 3
                              b.        Guarantors Fail to Plead Any Facts Supporting Their
                                        Speculative Assumption that IMH Tower Lender
                                        Participated in the UCC Sale ......................................................... 4
                    4.        Guarantors Fail to, and Cannot, Allege Any Unjust Enrichment
                              from Tower Borrower’s Alleged Failure to Remit Rents to Lenders ........ 6
                              a.        Guarantors Admit that They Failed to Plead that Lenders
                                        Received a Benefit When Tower Borrower Allegedly
                                        Failed to Remit Rents to Lenders................................................... 6
                              b.        Guarantors Waived Any Argument that Lenders Are
                                        Required to Collect from Tower Borrower Prior to
                                        Enforcing Their Rights Under the Guaranties ............................... 6
          B.        Guarantors’ Commercially Unreasonable Foreclosure Claim Fails as a
                    Matter of Law and Must Be Dismissed ................................................................. 7
                    1.        Guarantors Fail to State a Claim Against IMH Tower Lender for a
                              Commercially Unreasonable Foreclosure .................................................. 7
                    2.        Guarantors Are Not Entitled to a Money Judgment on Their
                              Commercially Unreasonable Foreclosure Claim ....................................... 7
                    3.        Guarantors Fail to Allege that the UCC Sale Was Commercially
                              Unreasonable Under the Pledge Agreement .............................................. 8
                              a.        The Pledge Agreement Sets Forth the Requirements of a
                                        Commercially Reasonable Foreclosure ......................................... 8




                                                                   ii
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 4 of 16



                               b.        IMH Mezz Lender Provided Guarantors (and Others)
                                         Notice of the UCC Sale as Required Under the Pledge
                                         Agreement ...................................................................................... 8
                               c.        Section 10(d)(ii) of the Pledge Agreement Does Not
                                         Incorporate All of New York’s UCC’s Requirements for a
                                         Commercially Reasonable Foreclosure ......................................... 9
IV.       CONCLUSION ................................................................................................................ 10




                                                                  iii
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 5 of 16



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Chemical Bank v. Haseotes,
   1994 WL 30475 (S.D.N.Y. Feb. 1, 1994) ................................................................................... 7
Galli v. Metz,
   973 F.2d 145 (2d Cir. 1992)...................................................................................................... 10
IDT Corp. v. Morgan Stanley Dean Witter & Co.,
   907 N.E.2d 268, 879 N.Y.S.2d 355 (2009)................................................................................. 2
In re Stedman,
   264 B.R. 298 (Bankr. W.D.N.Y. 2011) .................................................................................. 7, 8
Leigh Co. v. Bank of N.Y., 617 F. Supp. 147, 153. (S.D.N.Y. 1985) ............................................ 10
New York City Health & Hosps. Corp. v. Wellcare of New York, Inc.,
   937 N.Y.S.2d 540 (N.Y. Sup. Ct. 2011) ..................................................................................... 3
Regnante v. Secs. & Exchange Officials,
   134 F. Supp. 3d 749 (S.D.N.Y. 2015)......................................................................................... 6

Statutes

NY UCC § 9-603 ............................................................................................................................ 8
NY UCC § 9-611 ............................................................................................................................ 9




                                                                     iv
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 6 of 16




I.        PRELIMINARY STATEMENT

          In an attempt to advance their unfounded narrative that Lenders 1 are impermissibly

opportunistic, Guarantors assert their objectively baseless Counterclaims. First, Guarantors claim

that Lenders have been unjustly enriched as a result of the UCC Sale and Tower Borrower’s alleged

failure to remit rents to Lenders. Guarantors’ unjust enrichment claim fails as a matter of law and

must be dismissed at the initial pleading stage because (i) Guarantors and Lenders’ respective

relationships are exclusively governed by the Guaranties, thus precluding Guarantors from

availing themselves of the equitable claim of unjust enrichment, which is a remedy for parties
whose relationship is not governed by a contract, (ii) Guarantors fail to allege that they conferred

any benefit on Lenders, which New York law unambiguously requires to properly plead a claim

for unjust enrichment, and (iii) Guarantors fail to allege that Lenders actually received a benefit

from Tower Borrower’s alleged failure to remit rents to Lenders, which is also required by New

York law to properly plead a claim for unjust enrichment.

          Second, Guarantors allege that the UCC Sale was commercially unreasonable in violation

of New York’s Uniform Commercial Code (the “UCC”). Guarantors’ commercially unreasonable

foreclosure claim is equally baseless because, among other things, Guarantors (i) fail to plead (or

argue in their Response2) any facts that IMH Tower Lender conducted or participated in the UCC

Sale, (ii) cannot receive a money judgment on their claim, yet such a judgment is the only relief
Guarantors requested, and (iii) fail to adequately plead that IMH Mezz Lender did not comply with

the Pledge Agreement’s3 requirement for a commercially reasonable foreclosure when it


1    All capitalized terms not defined herein shall have the same meaning as in Lenders
“Memorandum of Law in Support of Motion to Dismiss Guarantors’ Counterclaims” filed on
December 3, 2019 at Dkt. No. 37 (“Motion to Dismiss”).
2     The “Response” refers to the “Memorandum of Law in Opposition to Plaintiffs’ Motion to
Dismiss the Counterclaims” filed on December 13, 2019 at Dkt. No. 39.
3       The Pledge Agreement is attached as Exhibit 17 to “Plaintiffs’ First Amended Complaint”
filed on November 22, 2019 at Dkt. No. 31.

                                                 1
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 7 of 16




conducted the UCC Sale. Accordingly, Lenders respectfully request that this Court dismiss the

Counterclaims with prejudice.

II.       LEGAL ARGUMENT

          A.     Guarantors’ Unjust Enrichment Claim Must Be Dismissed

                 1.     Guarantors and Lenders’ Respective Relationships Are Governed
                        Exclusively by the Guaranties
          Guarantors’ unjust enrichment claim fails in the first instance because Guarantors and

Lenders’ respective relationships are governed exclusively by the Tower and Mezz Guaranties.

As Lenders explained in the Motion to Dismiss, “[w]here the parties executed a valid and
enforceable written contract governing a particular subject matter, recovery on a theory of unjust

enrichment for events arising out of that subject matter is ordinarily precluded.” See IDT Corp. v.

Morgan Stanley Dean Witter & Co., 907 N.E.2d 268, 274, 879 N.Y.S.2d 355, 361 (2009) (citations

omitted)). Guarantors do not dispute this rule of law. See Response at 17. Instead, Guarantors

argue in a conclusory fashion that the Guaranties do not govern the specific activity alleged in the

Counterclaims — i.e., the UCC Sale.

          Guarantors and Lenders respective relationships regarding the Loans and the Property,

including the UCC Sale of the Mezz Collateral, are exclusively governed by the Tower and Mezz

Guaranties. See Tower Guaranty; Mezz Guaranty. By way of example, with respect to the UCC

Sale of the Mezz Collateral, “Guarantor[s] agree[d] to the provisions of the Loan Documents,”
which includes, by definition, the Pledge Agreement, when they executed the Mezz Guaranty. See

Mezz Guaranty at ¶ 1.7, p. 1 (defining “Loan Documents” to include, among other things, the

Pledge Agreement). Accordingly, all of Guarantors’ allegations regarding the alleged impropriety

of the UCC Sale are thus subject to, and governed by the Mezz Guaranty, pursuant to which

Guarantors expressly agreed to the provisions of the Pledge Agreement. See id. Guarantors thus

cannot maintain their unjust enrichment claim and it must be dismissed.

                 2.     Guarantors Are Not Entitled to a Money Judgment Against Lenders



                                                 2
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 8 of 16




          Guarantors’ unjust enrichment claim, at its essence, is an affirmative defense. Indeed,

Guarantors’ overarching complaint and basis for their claim of damages is that Lenders’ alleged

actions (or non-actions) improperly increased the amounts owing under the Loans and Guaranties.

Despite this, Guarantors’ sole relief requested is a money judgment against Lenders.           See

Counterclaims at ¶ 79.       Contrary to Guarantors’ requests, if they are successful on their

Counterclaims, Guarantors — at best — would be entitled to a finding that they do not owe any

amounts to Lenders under the Guaranties. Under no scenario, however, would Guarantors be

entitled to a money judgment against Lenders. Accordingly, this Court should thus dismiss

Guarantors’ unjust enrichment claim.

                 3.     Guarantors Fail to State an Unjust Enrichment Claim Relating to the
                        UCC Sale

                        a.     Guarantors Do Not Allege That They Conferred Any Benefit on
                               Lenders
          In the Motion to Dismiss, Lenders, citing to (among other cases) New York City Health &

Hosps. Corp. v. Wellcare of New York, Inc., 937 N.Y.S.2d 540, 543 (N.Y. Sup. Ct. 2011),

explained that Guarantors must allege that they conferred a benefit on each of the Lenders. See

Motion to Dismiss at 13-14. Ignoring New York City Health & Hosps. Corp., Guarantors accuse

Lenders of misstating the law.       See Response at 19.         Guarantors, however, cannot ignore

controlling authority because it is detrimental to their case.

          In New York City Health & Hosps. Corp., the New York Supreme Court clearly and

unambiguously explained that “[t]o state a cause of action for unjust enrichment, a plaintiff must

allege that it conferred a benefit upon the defendant....” 937 N.Y.S.2d at 543 (emphasis added)

(citations omitted). Guarantors make no attempt to distinguish New York City Health & Hosps.

Corp. and other similar controlling authority. In the Counterclaims, Guarantors indisputably fail

to plead that they conferred any benefit on Lenders. See Response at 19-20. Although Guarantors

refuse to acknowledge such authority, New York law is clear that, to plead and prove a viable




                                                  3
4850-3489-1695
             Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 9 of 16




unjust enrichment claim, the claimant must show that it conferred a benefit on the defendant.

Accordingly, Guarantors’ unjust enrichment must be dismissed.

                         b.      Guarantors Fail to Plead Any Facts Supporting Their Speculative
                                 Assumption that IMH Tower Lender Participated in the UCC Sale
          Despite their contentions to the contrary, Guarantors fail to allege any actual facts in the

Counterclaims demonstrating that IMH Tower Lender conducted, participated in, or was otherwise

involved in the UCC Sale. Instead, Guarantors attempt to salvage their claims against IMH Tower

Lender by arguing that “Lenders conducted the commercially unreasonable foreclosure pursuant

to a concerted plan involving multiple IMH entities and affiliates, including IMH Tower Lender.”
See Response at 13. Guarantors avow that paragraphs 4 through 7, 23 through 30, and 47 and 48

of the Counterclaims provide the basis for their assertion that they have stated an unjust enrichment

claim against IMH Tower Lender. See Response at 13-15, 24.

          A review of the aforementioned paragraphs of the Counterclaims, however, demonstrates

that Guarantors completely fail to allege that IMH Tower Lender participated in or conducted the

UCC Sale. Specifically, in paragraph 4 of the Counterclaims, Guarantors allege that “[Lenders]

were able to acquire the Mezz Collateral....” See Counterclaims at ¶ 4. This assertion is

implausible because Guarantors’ own allegations demonstrate that IMH Mezz Lender, not IMH

Tower Lender, acquired the Mezz Collateral. See, e.g., id. at ¶ 67 (alleging that IMH Mezz

Lender structured a commercially unreasonable sale process . . . thereby ensuring IMH Mezz

Lender would acquire the Mezz Collateral....”) (emphasis added).                Paragraph 5 of the

Counterclaims merely alleges Lenders’ alleged valuation of the Property. See id. at ¶ 5. Moreover,

paragraph 6 states in a conclusory manner that the UCC Sale was allegedly commercially

unreasonable in violation of Article 9 of the UCC Sale. See id. at ¶ 6. In other words, paragraph

6 of the Counterclaims states a legal conclusion, not a factual allegation. See id. Furthermore,

paragraph 7 of the Counterclaims, once again, alleges that both Lenders acquired the Mezz

Collateral despite Guarantors’ own contradictory allegations. See id. at ¶ 7. In sum, paragraphs 4



                                                   4
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 10 of 16




through 7 of the Counterclaims do not contain any actual facts demonstrating that IMH Tower

Lender conducted or participated in the UCC Sale.

          Similarly, Guarantors fail to allege that IMH Tower Lender conducted or participated in

the UCC Sale, or even that IMH Tower Lender was part of any alleged scheme to conduct a

commercially unreasonable foreclosure, in paragraphs 23 through 30 of the Counterclaims.

Stripped of Guarantors’ conclusory speculation, paragraphs 23 through 30 merely allege that IMH

Tower Lender negotiated and ultimately acquired the Tower Loan and all of the related rights

under the Tower Loan Documents from Wells Fargo Bank, National Association, as trustee for the

benefit of the registered holders of JP Morgan Chase Commercial Mortgage Securities Corp.

Commercial Mortgage Pass Through Certificates, Series 2014-FL6 (“WF Lender”).                       See

Counterclaims at ¶¶ 23-25. As part of IMH Tower Lender’s acquisition of the Tower Loan, IMH

Tower Lender obtained financing from JP Morgan. See id. at ¶¶ 27-30. Clearly, paragraphs 23

through 30 of the Counterclaims cannot support Guarantors’ assertion that they can state any claim

related to the UCC Sale against IMH Tower Lender.

          Finally, Guarantors rely on IMH Financial Corporation’s (“IMHFC”) Second Quarter 2019

Form 10-Q filed with the SEC (“Initial SEC Filing”) as alleged evidence that IMH Tower Lender

conducted or participated in the Counterclaims. See Response at 14-15; Counterclaims at in ¶¶ 47-

48. Guarantors argue that IMHFC’s statements, made on behalf of itself and its subsidiaries, that
(i) “we foreclosed on the mezzanine loan” and (ii) “[i]n a related transaction, a subsidiary of the

Company purchased the $13.2 million first mortgage note secured by [the Property]” make

Guarantors’ claim against IMH Tower Lender plausible. See id. at 14-15. It is pure speculation,

however, that IMHFC’s use of the word “we” is any indication that IMH Tower Lender was

involved in the UCC Sale. In fact, IMHFC reported the Initial SEC Filing on a consolidated basis.

See Initial SEC Filing4 at F-11 (stating that the Initial SEC Filing was reported on a consolidated


4      The Initial SEC Filing is attached as Exhibit 1 to the “Declaration of Israel Dahan In Support of
Defendants’ Memorandum of Law in Support of Their Motion for Judgment on the Pleadings” filed on
December 3, 2019 at Dkt. No. 38.

                                                   5
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 11 of 16




basis). Therefore, IMHFC’s use of the word “we” in the Initial SEC Filing is simply a result of

the basis upon which IMHFC reported the Initial SEC Filing and certainly not any indication that

IMH Tower Lender participated in the UCC Sale. In addition, once again, the “related transaction”

that the Initial SEC Filing mentions is simply IMH Tower Lender’s acquisition of the Tower Loan

and related Tower Loan Documents from WF Lender. In sum, Guarantors’ unjust enrichment

claim against IMH Tower Lender for its alleged involvement in the UCC Sale is based on nothing

more than speculation. As such, the claim fails and must be dismissed.

                 4.     Guarantors Fail to, and Cannot, Allege Any Unjust Enrichment from
                        Tower Borrower’s Alleged Failure to Remit Rents to Lenders

                        a.      Guarantors Admit that They Failed to Plead that Lenders Received
                                a Benefit When Tower Borrower Allegedly Failed to Remit Rents
          Under New York law, Guarantors must allege that Lenders “actually received a benefit” to

state a claim for unjust enrichment. Regnante v. Secs. & Exchange Officials, 134 F. Supp. 3d 749,

772 (S.D.N.Y. 2015) (“Notably, in order to state an unjust enrichment claim, a plaintiff must show

that the defendant actually received a benefit.”) (citations omitted). Even a cursory review of

Guarantors’ Counterclaims demonstrates, however, that Guarantors allege the exact opposite—

i.e., that Lenders did not receive a benefit when Tower Borrower allegedly failed to remit rents to

Lenders. See Counterclaims at ¶ 77. Therefore, Guarantors’ unjust enrichment claims fails.

                        b.      Guarantors Waived Any Argument that Lenders Are Required to
                                Collect from Tower Borrower
          In addition, Guarantors’ unjust enrichment claim must be dismissed because Guarantors

waived any argument pursuant to Section 1.6 or 2.13 of the Tower and Mezz Guaranties that

Lenders must seek to collect from Tower Lender (or any other entity or person) prior to enforcing

their rights against Guarantors under the Guaranties. In an effort to avoid the clear import of these

contractual provisions, Guarantors misconstrue the nuance of Lenders’ argument. Lenders’

argument is not that Sections 1.6 or 2.13 of the Tower and Mezz Guaranties bar Guarantors’

affirmative claims against Lenders, as Guarantors mistakenly believe. Rather, it is that Sections
1.6 and 2.13 of the Guaranties foreclose any argument that Lenders must seek to collect from

                                                 6
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 12 of 16




Tower Borrower (or anyone else) prior to enforcing their rights against the Guarantors under the

Guaranties. Clearly, Guarantors’ unjust enrichment claim relating to Lenders’ alleged failure to

collect rents from Tower Borrower post-UCC Sale relies entirely on the assertion that Lenders are

obligated to seek to collect from Tower Borrower. See Counterclaims at ¶ 77. Sections 1.6 and

2.13 of the Guaranties, however, bar any such argument. As a matter of law, Guarantors thus

cannot maintain their claim for unjust enrichment.

          B.     Guarantors’ Commercially Unreasonable Foreclosure Claim Fails as a
                 Matter of Law and Must Be Dismissed

                 1.     Guarantors Fail to State a Claim Against IMH Tower Lender for a
                        Commercially Unreasonable Foreclosure
          As discussed above in Section III(A)(3)(b), Guarantors fail to plead any facts

demonstrating that IMH Tower Lender conducted or otherwise participated in the UCC Sale. See

supra at Section at III(A)(3)(b). Therefore, Guarantors’ commercially unreasonable foreclosure

claim as against IMH Tower Lender must be dismissed.

                 2.     Guarantors Are Not Entitled to a Money Judgment on Their
                        Commercially Unreasonable Foreclosure Claim
          Next, Guarantors contend that they are entitled to a money judgment against Lenders on

their commercially unreasonable foreclosure claim. Guarantors argue that Lenders’ reliance on

Chemical Bank v. Haseotes, 1994 WL 30475, at * 3 (S.D.N.Y. Feb. 1, 1994) and In re Stedman,

264 B.R. 298 (Bankr. W.D.N.Y. 2011) is unpersuasive because those cases hold that a
commercially unreasonable sale does not preclude a deficiency judgment. See Response at 12-13.

Further, Guarantors assert that Chemical Bank and In re Stedman are inapplicable because

Guarantors bring their commercially unreasonable foreclosure claim as an affirmative claim for

relief, not a defense to the deficiency owing under the Guaranties. See Response at 12-13.

          Guarantors’ argument fails because Guarantors cannot increase their alleged rights merely

by pleading an affirmative defense as an affirmative claim for relief. Guarantors’ commercially

unreasonable foreclosure claim is nothing more than a disguised affirmative defense to Lenders’
claims for a deficiency owing under the Mezz Guaranty and the balance owing under the Tower

                                                  7
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 13 of 16




Guaranty. Thus, Chemical Bank and In re Stedman are on point. Indeed, if Guarantors prevailed

on their misguided theory that the UCC Sale was commercially unreasonable, Guarantors, at best,

would be entitled to a finding that they do not owe any amounts under the Guaranties. Put

differently, because Guarantors cannot allege any damages other than that the amount they owe

under the Guaranties allegedly increased, Guarantors cannot be entitled to a money judgment

against Lenders. As Guarantors cannot obtain a money judgment even if they are successful, this

Court should dismiss Guarantors’ commercially unreasonable foreclosure claim and permit

Guarantors to pursue that “claim” for what it actually is: an affirmative defense.

                 3.     Guarantors Fail to Allege that the UCC Sale Was Commercially
                        Unreasonable Under the Pledge Agreement

                        a.     The Pledge Agreement5 Sets Forth the Requirements of a
                               Commercially Reasonable Foreclosure
          In the Motion to Dismiss, Lenders explained that New York law permits the parties to

prescribe the standard that the secured party must adhere to for an UCC sale to be commercially

reasonable. See NY UCC § 9-603. Guarantors ignore this binding authority in the Response and

instead revert to arguing that New York’s UCC sets the standard for a commercially reasonable

foreclosure sale. See Response at 4-11. Guarantors are incorrect.

          Here, Section 10(d) of the Pledge Agreement prescribes the standard that IMH Mezz

Lender was required to comply with for the UCC Sale to be commercially reasonable.

Importantly, Guarantors fail to allege that the standards prescribed by Section 10(d) of the Pledge

Agreement are “manifestly unreasonable” in violation of NY UCC § 9-603. See Response at 4-

11. As such, this Court should ignore Guarantors’ allegations that do not relate to IMH Mezz

Lender’s compliance with Section 10(d).

                        b.     IMH Mezz Lender Provided Guarantors (and Others) Notice of the
                               UCC Sale as Required Under the Pledge Agreement

5       Guarantors expressly “agree[d] to the provisions of the Loan Documents”, which, by
definition, includes the Pledge Agreement, when they executed the Mezz Guaranty. See Mezz
Guaranty at § 1.7. Accordingly, Guarantors are bound by the terms of the Mezz Guaranty.

                                                 8
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 14 of 16




          Guarantors, in their Response, argue that they have plausibly alleged that IMH Mezz

Lender did not comply with Section 10(d)(iii) and (v) of the Pledge Agreement because IMH Mezz

Lender did not publish notice of the postponed date of the UCC Sale. See Response at 10-11.

Guarantors implicitly admit, however, that they did not attend the UCC Sale scheduled for April

11, 2019. See id. Guarantors further implicitly admit that IMH Mezz Lender provided notice of

the UCC Sale of the initial Sale date. See id.; Counterclaims at ¶ 21.

          As a matter of law, after IMH Mezz Lender provided notice of the April 11, 2019 initial

Sale date, no further published notice was required. See NY UCC § 9-611(b) (requiring that “a

secured party that disposes of collateral under Section 9-610 shall send to the persons specified in

subsection (c) a reasonable authenticated notification of disposition”). IMH Mezz Lender, without

question, provided notice of the initial Sale date of April 11, 2019. See Counterclaims at ¶ 21.

Guarantors then provided notice of the postponement of the UCC Sale to anyone present on the

dates on which the UCC Sale was scheduled pursuant to NY UCC 9-611. Guarantors fail to allege

otherwise and instead retreat to their unfounded position that IMH Mezz Lender was required to

provide a new published notice of the May 29, 2019 Sale date. See Response at 10. That

allegation, however, is irrelevant. Had Guarantors attended the scheduled UCC Sale on April 11,

2019, Guarantors would have received notice that the UCC Sale was postponed. Guarantors,

however, failed to bother to attend or otherwise seek to learn that the UCC Sale had been
postponed. Guarantors’ thus have failed to (and in fact cannot) plausibly allege that IMH Mezz

Lender did not comply with Sections 10(d)(iii) and (v) of the Pledge Agreement.

                        c.      Section 10(d)(ii) of the Pledge Agreement Does Not Incorporate
                                All of New York’s UCC’s Requirements for a Commercially
                                Reasonable Foreclosure
          Next, Guarantors argue that Section 10(d)(ii) of the Pledge Agreement incorporates all of

the requirements of New York’s UCC for a commercially reasonable foreclosure.6 It is well-


6       Although not relevant at the pleading stage, IMH Mezz Lender in fact did comply with the
requirements of New York’s UCC for a commercially reasonable foreclosure to the extent applicable. A
determination that IMH Mezz Lender complied with such requirements, however, is a fact-intensive inquiry

                                                   9
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 15 of 16




settled, however, that “[u]nder New York law an interpretation of a contract that has the effect of

rendering at least one clause superfluous or meaningless ... is not preferred and will be avoided if

possible.” Galli v. Metz, 973 F.2d 145, 149 (2d Cir. 1992) (citations and internal quotation marks

omitted).

          Guarantors’ argument that Section 10(d)(ii) of the Pledge Agreement incorporates the

entirety of New York’s UCC’s requirements for a commercially reasonable foreclosure would

eviscerate the other provisions of Section 10(d) of the Pledge Agreement. Indeed, if Guarantors’

position were correct (which it is not), there would be simply no purpose for Section 10(d) of the

Pledge Agreement because New York’s UCC would exclusively govern whether a foreclosure was

commercially reasonable.7 Guarantors’ argument thus fails.

III.      CONCLUSION

          For the foregoing reasons, Lenders respectfully request that this Court dismiss the

Counterclaims with prejudice.

Dated: Phoenix, Arizona

          December 20, 2019

                                                 SNELL & WILMER L.L.P.

                                                 By: Christopher H. Bayley
                                                 Christopher H. Bayley (admitted pro hac vice)
                                                 James G. Florentine (admitted pro hac vice)
                                                 One Arizona Center
                                                 Phoenix, Arizona 85004
                                                 (602) 382-6000
                                                 cbayley@swlaw.com
                                                 jflorentine@swlaw.com


and thus inappropriate for determination at this stage of the case. See Leigh Co. v. Bank of N.Y., 617 F.
Supp. 147, 153. (S.D.N.Y. 1985) (“It is true that the determination of commercial reasonableness is usually
a factual determination best made by the trier of fact.”).
7       In contrast to Guarantors’ flawed interpretation of Section 10(d)(ii), this Court should interpret
Section 10(d)(ii) of the Pledge Agreement as requiring that IMH Mezz Lender comply with all other aspects
of New York law in conducting the UCC Sale. Notably, Guarantors fail to make any allegations that IMH
Mezz Lender did not comply with any other aspect of New York law. See Response at 4-11.

                                                    10
4850-3489-1695
            Case 1:19-cv-08168-JSR Document 48 Filed 12/20/19 Page 16 of 16




                                        -and-

                                        GIBSON, DUNN & CRUTCHER LLP
                                        Matthew K. Kelsey
                                        Jonathan Fortney
                                        200 Park Avenue
                                        New York, New York 10166
                                        (212) 351-4000
                                        mkelsey@gibsondunn.com
                                        jfortney@gibsondunn.com




                                          11
4850-3489-1695
